Buchanan, J.,
dissenting, Upon the allegations of the petition it is seen, that the case of plaintiffs divides itself into two branches — first, a claim under Benjamin Bla7ce’s will to that portion of his estate devised to Susan; and, second, a claim to the estate of Susan Blake, as intestate.
Upon the first of these claims a serious doubt has arisen in my mind, whether the plaintiff, Mrs. Orones, who was not in esse at the time of Benjamin Blake's death, and who is not a child but a grandchild of Benjamin Blake, can be considered as entitled to any portion of the estate under his will. Mrs. Grove's mother was Catherine Blake, who was a daughter of Benjamin Blake, and was a minor and unmarried at the time of his death. Several years after that event (in 1832 or 1833) Catherine was married to Mr. Dawson, of which marriage she had issue the plaintiff, Mrs Groves, and died in 1885, four years before her sister Susan. If we are to consult alone Benjamin Blake’s intention' in regard to the limitation of his bequest to his daughter Susan we find his expressions to be that the property devised “is to return back and be considered as my estate, and he divided equally among my other childrens
That the objects of the testator’s contingent liberality, were literally children, as expressed, and not children of children, may be gathered from another portion of his will, wherein it appears that the testator had then living a grandchild, the child of a daughter deceased, to whom he bequeaths a legacy, and in relation to whom he says “I do not intend that my said grandson shall ever receive anything more from my estate as heir of either of my children.”
Or if we look beyond the will, into a standard authority for the law of Virginia on this subject, it seems that an executory devise must be limited to the period of a life in being at the death of the testator, Lomax’s Digest, pages 280 to 295. Thereupon the limitation to Benjamin Blake's other children *125contained in his will, cannot, in my judgment, be construed to extend to issue of those children not in being when the will was made, and my opinion is, that Mrs. Groves can take nothing under the executory devise in question.
As to the other three plaintiffs, the son and two daughters surviving of Benjamin Blake, senior, my opinion is, that they should have sued upon the refunding bond of Susan Blake ; and not, as they have done, upon the will of their father. The clause of that will upon which they base their claim, contains a substitution which would avoid a Louisiana will, and which this court has refused to give effect to by its decree, when contained in a foreign will. In Harper v. Stansborough, 2d An., 877, it was held unanimously by the court, after full argument, that a will made in another State, by a resident of that State, whereby the testator directed that if either of his two sons, to whom he bequeathed his property, “ should die without a lawful heir, his part, real and personal, should go to the survivor,” created a substitution prohibited by our laws, and could not he enforced in Louisiana, although it might confer a title upon the survivor by the laws of the State where the testator died. The court observed, through its organ, Chief Justice Eustis, — “ Nor does it appear material in relation to the nullity of the substitution as the basis of a title, whether the testamentary disposition acts upon the property within this State at the time of its taking effect, or subsequently, on the translation of the property to this State. It is the operation of the testamentary disposition on property within this State, which the law reprobates,” &c. On the other hand it has been assumed, that the validity of the very testamentary disposition now under consideration has been passed upon, and decided affirmatively, by the same bench which decided the case of Harper v. Stansborough. I think this is a mistake.
The case cited, Hayden v. Nutt, 4 An., 65, was a contest between a creditor of one of the present defendants, and that defendant’s wife and co-defendant herein, relative to the amount of Mrs. Butt's rights for paraphernal property received by her husband. Among the items composing her claim, for which she had obtained judgment in an action against her husband, was her inheritance from her sister Susan Blake. That portion of her claim was held by this court not to be proved with sufficient certainty, and the decree reserved Mrs. Butt's rights as legatee of Susan Blake to be prosecuted by way of third opposition or otherwise. So, that, in fact there was no decision upon the effect of Benjamin Blake's will at all. It is true the court, cw'guendo, supposed the case that the representative of Benjamin Blake's succession, and Adeline Blake, as legatee of Susan, were before it, claiming from Susan Blake's administrator a distribution of her estate. “Adeline Blake" — says Judge Slidell — “would demand the whole estate under the will, and Broekenborough, as the executor and trustee of the children of his testator, would demand the restoration of the amount which had been paid to Susan Blake. It seems to us, that in such a contest Broekenborough would prevail. To the tacit obligation of Susan Blake to respect the condition attached to the bequest, was superadded a new and express contract, at the time of receiving the legacy, that the amount should be restored, if she died without issue. There is no reason to believe that this conditional contract for the payment of a sum of money at a future time was invalid under the laws of Virginia and Mississippi; and it would be straining the policy of our own laws to an unreasonable extent to refuse to enforce it here in a contest between the legatee of Susan Blake and the executor of her father’s will.”
*126This portion of the opinion delivered in Hayden v. Nutt is already obitur diatu/m. But giving it all the effect of authority, what does it amount to ? Nothing more than that an action could be maintained in Louisiana upon the refunding bond given by Susan Blalce to her father’s executor when he paid over to her her share in her father’s estate under his will; a personal action upon her contract, not an action upon her father’s will. It suffices to say, that the action now before us; is not an action upon the bond in question.
I concur in the affirmance of the judgment of the District Court maintaining the will of Susan Blalce; hut think that it should be reversed in what concerns the claim of plaintiffs under the will of Benjamin Blalce, senior; with a reservation of plaintiff’s right of action upon the refunding bond given by Susan Blalce to her father’s executor.